Citation Nr: 0109458	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-00 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from October 1950 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  That rating decision denied the 
appellant's claims for: (1) entitlement to service connection 
for osteoarthritis of the thoracolumbar spine; and (2) 
whether new and material had been presented to reopen claim 
for kidney disorder due to infusion of radioactive dye.  
Thereafter, the appellant filed a notice of disagreement and 
substantive appeal regarding these issues.

In February 2001, the appellant withdrew his appeal on the 
issue of whether new and material evidence had been presented 
to reopen claim for kidney disorder due to infusion of 
radioactive dye.

In February 2001, a travel board hearing was held before 
Bettina S. Callaway, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 1991).  


REMAND

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

II.  Need for Additional Evidence to be Obtained

In view of the nature of the appellant's claim, all records 
of treatment should be obtained and associated with the 
claims folder.  See Littke v. Derwinski, 1 Vet. App. 90 
(1990); Hyder v. Derwinski, 1 Vet. App. 221 (1991).  

A.  Additional Medical Records

After reviewing the appellant's claims files, the Board 
concludes that the RO should contact the appellant and 
request that he provide the names, addresses to the extent 
known, particularly the city and state, and approximate dates 
of treatment for all VA and non-VA health care providers (and 
facilities), who have treated him for his osteoarthritis of 
the thoracolumbar spine.  Thereafter, the RO should make an 
attempt to obtain all records not currently in the 
appellant's claims files. See 38 U.S.C.A. § 5103A(c) (2000); 
Pollard v. Brown, 6 Vet. App. 11 (1993) (duty to assist not 
breached by failure of the Secretary to obtain requested 
records where the appellant failed to identify specifically 
what "additional medical records" were being sought and why 
they were relevant; the duty to assist is not a one-way 
street).

III.  Consider Need for Advisory Medical Examination or 
Opinion

Pursuant to the newly enacted 38 U.S.C.A. §  5103A (2000), 
"[t]he Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim 
. . . if the evidence of record before the Secretary, taking 
into consideration all information and lay or medial evidence 
(including statements of the claimant) - (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms; and (B) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim."

After developing the appellant's claim as indicated herein, 
the RO should consider whether an advisory opinion is needed 
in this matter to examine the relationship, if any, between 
the appellant's active duty service and any current back 
disorder he may have pursuant to the newly enacted 
38 U.S.C.A. §  5103A (2000).  

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
appellant provide the names, addresses, 
to the extent possible, particularly the 
city and state, and approximate dates of 
treatment for all VA and non-VA health 
care providers (including heath care 
facilities) who have treated him for 
osteoarthritis of the thoracolumbar spine 
both before, during and after his 
discharge from the service.  Physicians 
and caregivers mentioned by the appellant 
at his personal hearing in February 2001 
may be referenced.

After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of those treatment records 
identified by the appellant which have 
not been previously secured.  If, after 
conducting a search, the RO is unable to 
obtain the appellant's service medical 
records, the RO should clearly certify 
this in the appellant's claims file.

2.  Following the above development, the 
RO should consider whether an advisory 
opinion is needed in this matter to 
examine the relationship, if any, between 
the appellant's active duty service, from 
1950 to 1952, and any current back 
disorder he may have, pursuant to the 
newly enacted 38 U.S.C.A. §  5103A (2000). 
See 38 C.F.R. § 3.306(b) (2000).  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

4.  The RO should then readjudicate the 
appellant's claim for entitlement to 
service connection for osteoarthritis of 
the thoracolumbar spine.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

	
	
	___________________________________
BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


